Citation Nr: 1527728	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-09 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the Veteran's delimiting date for receiving Chapter 30, Title 38, U.S. Code educational assistance benefits under the Montgomery GI Bill (MGIB) beyond July 27, 2005.

(The issues of entitlement to an increased rating for left ear hearing loss, whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss, and service connection for sleep apnea, gastroesophageal reflux disease, gastrointestinal disability, skin disability and for insomnia are the subject of a separate decision)


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Senior Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified at a Board hearing held at the RO in October 2013.  Additional evidence was received at that time, for which a waiver of initial RO consideration was provided.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to Montgomery GI Bill educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, this program provides assistance in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001 (West 2014).  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or meeting certain other criteria for basic eligibility for educational assistance.  38 U.S.C.A. §§ 3011, 3012 (West 2014); 38 C.F.R. §§ 21.7040, 21.7042 (2014). 

In this case, there is no dispute as to whether the Veteran satisfied the basic eligibility requirements for MGIB benefits.  Rather, the outcome of this case is based upon the determination of the Veteran's delimiting date for these benefits. 

The law generally provides that educational assistance or supplemental educational assistance will not be provided to a veteran beyond ten years from the later of (i) the date of his or her last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of his or her last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force as determined by the Secretary of the military department concerned; or (iii) the date on which he or she meets the requirements for four years service in the Selected Reserves found in 38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).

In this case, the Veteran's delimiting date of July 27, 2005, reflects the ten-year period from his July 26, 1995, discharge from active duty.  No other basis for establishing a later delimiting date pursuant to the criteria outlined in the preceding paragraph appears to be warranted based on the facts of this case.  VA regulations, however, allow for an extension of the ten-year delimiting period upon a showing that the claimant timely applied for the extension and was prevented from initiating or completing his or her chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his or her willful misconduct.  See 38 C.F.R. § 21.7051(a) (2014).  The regulations further state that it must be clearly established by medical evidence that a program of education was medically infeasible and that VA will not consider a veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  See 38 C.F.R. § 21.7051(a)(2) (2014).

The Veteran contends that he was prevented from filing for his education benefits during the 10 years following his discharge because of posttraumatic stress disorder (for which service-connection was eventually granted) and his hearing loss.  The record shows that during the 10-year period at issue, the Veteran was employed, with no indication that he was unable to complete the paperwork required to claim his education benefits.  In fact, the record shows that he filed claims for VA benefits as early as in 1995, and did so again in 2003.  

In support of his claim, the Veteran has submitted a letter of support from a current employer, and from his treating psychologist.  The employer has known the Veteran since only 2010, and the Board notes his urging of an extension is not based on any personal knowledge of the Veteran's circumstances prior to 2010, or on any competency in addressing medical issues.  The psychologist opined that the Veteran did not have the capacity for managing MGIB paperwork or undertaking studies during the time period at issue, but she admittedly first treated the Veteran in 2010, and therefore does not have personal knowledge of his circumstances prior to that year.  With respect to her opinion as a medical professional, she notably did not provide a rationale.  Moreover, she did not acknowledge the Veteran's steady work history during the time at issue, or his other circumstances.  The psychologist's opinion consequently is, at most, of marginal probative value.  

Given the state of the record, the Board finds that a VA medical examination is necessary in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination to determine the effect that his PTSD and bilateral hearing loss had on his ability to initiate and complete a program of education for the period from July 1995 to July 2005.  The claims folder should be made available to the examiner for review before the examination.  The examiner must elicit from the Veteran and record for clinical purposes a full medical, work, and educational history. 

Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's disabilities, to include PTSD and bilateral hearing loss, prevented him from initiating or completing a program of education at any point from July 1995 to the present, and if so, the approximate dates of this preclusion. 

A complete rationale for any opinion expressed must be provided. If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

2. After completing any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

